Citation Nr: 1034805	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right thoracic spine 
disorder, claimed as curvature of the spine, to include on the 
basis of aggravation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 9, 
1979 to January 29, 1980.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a September 2005 rating 
decision of the VA Regional Office (RO) in Reno, Nevada that 
denied service connection for an upper back disorder.  The 
Veteran subsequently relocated to within the jurisdiction of the 
VA Detroit, Michigan RO from which his appeal continues.

In October 2008 the Board remanded the claim for additional 
development.  The Veteran was afforded a videoconference hearing 
in February 2009 before the undersigned Veteran's Law Judge, 
sitting at Washington, DC.  The transcript is of record.  In 
April 2009, the Board again remanded the claim for development.  
The case has been returned to the Board and is ready for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

In April 2009, the Board remanded this claim for a VA examination 
and opinion with complete rationale.  It was noted that a review 
of the Veteran's service medical records disclosed that he was 
released from service after little more than three months on the 
basis of erroneous enlistment after being determined to not meet 
fitness standards.  The service medical records disclosed a 
disorder other than back pain for which he primarily received 
treatment but it was unclear as to what condition precipitated 
the early discharge.  

The service treatment records were noted to reflect that the 
appellant was seen in December 1979 for lower back pain of one 
week's duration.  Right thoracic scoliosis was diagnosed although 
it was reported that an X-ray of the lumbar spine was negative or 
appeared normal.  In January, 1980, it was pointed out that the 
Veteran sought treatment in the orthopedic clinic for back 
complaints that were reported to have begun in approximately 1977 
while playing football.  The condition was determined to have 
existed prior to service for which an L3 profile was advised.  
Upon examination in January 1980 for release from active duty, 
the Veteran noted that he had recurrent back pain.  The VA 
examiner was instructed by the Board to provide an opinion with 
complete rationale as to whether it is at least as likely as not 
that a) the Veteran has a current back disability that is 
directly related to injury in service, b) the Veteran clearly and 
unmistakably had a back disorder prior to entering active duty, 
c) if so, is it at least as likely as not that the pre-existing 
right back disorder was permanently increased in severity during 
the period of service beyond natural progression of the 
underlying disease process, and d) was any disease or trauma 
superimposed on a pre-existing congenital/and or developmental 
back process that made it worse.  

In response to the Board's remand, the Veteran was examined by VA 
in September 2009.  He was diagnosed with mild cervical 
spondylosis and degenerative disk disease of the lumbar spine 
with a history of surgery in the past.  While the examiner 
offered an opinion regarding any pre-existing condition, the 
examiner also opined that the Veteran did not have a current 
lower back disability that is directly related to service.  The 
examiner offered no rationale for this finding.  

The Court has held that a medical finding without rationale does 
not provide the required degree of medical certainty, see Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, VA 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  A remand is therefore 
required to obtain an addendum to the opinion offered in 
September 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's file to the VA 
physician who examined him in September 
2009 and request that the examiner review 
the file and offer an addendum to the 
finding in September 2009.  The examiner 
must provide complete rationale as to the 
finding that the Veteran does not have a 
current back disorder that is directly 
related to his military service.  

If the September 2009 examiner is not 
available, have the file reviewed by an 
orthopedist who should provide the 
requested opinion with complete rationale.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


